DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Status of Application, Amendments, And/Or Claims
Claims 1, 14, 15, 18, 22, 23, 25, 34-41, 55, 56, 62, 65 and 68-72 are pending.
Claim 55 remain withdrawn for the reasons of record at pg. 2 of the office action of 3/8/2018.
Claims 1, 14, 15, 18, 22, 23, 25, 34-41, 56, 62, 65 and 68-72 are under examination.
Applicants’ response and a declaration under 37 CFR 1.132 by Ileana S. Mauldin filed on 5/31/2022 have been fully considered.
Information Disclosure Statement
The Information Disclosure Statement filed on 6/08/2022 has been considered.
EXAMINER’S COMMENT
Claim Rejections - 35 USC § 112-written description-withdrawn
The rejection of claims 1, 14, 15, 18, 22, 23, 25, 34-41, 56, 62, 65 and 68-72  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicants’ arguments and the declaration of Ileana S. Mauldin filed on 5/31/2022. The declaration of Ileana S. Mauldin and references presented therein have been fully considered and they support the state of the art that CXCL10 play role in inhibiting tumor growth and treating cancer. The references presented with the declaration of Mauldin and the references presented in the IDS filed on 6/8/2022 provide support that CXCL10 would treat cancer. Since the administration of (i) IFNγ,  and (ii) a TLR1/2, TLR2/6 or TLR4 synergistically induces CXCL10, the administration of (i) IFNγ  and (ii) a TLR1/2, TLR2/6 or TLR4 would treat a cancer and the state of the prior art supporting the role of CXCL10 in treating cancer, the written description rejection is withdrawn. 
Because applicants elected the examination of Group I (claims 1, 14, 15, 18, 22, 23, 25, 34-41, 56, 62, 65 and 68-72 ) without traverse on 10/18/2017, the withdrawn product claim 55 to a kit is canceled.
Conclusion
Claims 1, 14, 15, 18, 22, 23, 25, 34-41, 56, 62, 65 and 68-72 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646